C. A. 11th Cir.
Application for stay of execution of sentence of death, presented to Justice Kennedy, and by him referred to the Court, granted *1160pending the disposition of the petition for writ of certiorari. Should the petition for writ of certiorari be denied, this stay shall terminate automatically. In the event the petition for writ of certiorari is granted, the stay shall terminate upon the sending down of the judgment of this Court.
Justice Alito took no part in the consideration or decision of this application.